Citation Nr: 1808920	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to October 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A videoconference hearing in this matter was held before the undersigned Veteran's law judge in October 2014. The transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current psychiatric disability that had its onset during his period of service. He contends that his depression began while in service and that he self-medicated by drinking alcohol.

Service treatment records show that the Veteran was hospitalized in 1997 for alcohol dependency. His May 1997 referral to the Sheppard Alcoholism Rehabilitation Center (SARC) identified two in-service instances of driving under the influence of alcohol (DUI) in June 1995 and December 1996. The Veteran has maintained that his alcohol use was due to feelings of depression, and he indicated on his July 1997 Report of Medical History that he had depression while in service. 

Mental health treatment notes from the VA Medical Center reflect various diagnoses, including depressive disorder, bipolar disorder, manic disorder, alcohol dependence, mixed personality disorder, and cluster B personality disorder. He has also been noted to be psychotic.

This matter was remanded in October 2015 to obtain a VA mental health examination and a nexus opinion. The remand instructions asked the examiner to "[p]lease comment upon the Veteran's assertion that he abused alcohol in service to self-medicate his depressive symptoms." Upon remand, the Veteran was provided with an examination. The examiner diagnosed Bipolar II Disorder and Alcohol Use Disorder and opined that the Veteran's current acquired psychiatric disorder was less likely than not related to service. However, in the stated rationale, the examiner did not address the Veteran's reports of depression in service and self-medication with alcohol. On the contrary, the examiner stated that "[w]ith the exception of treatment for alcoholism, there is no indication of mental health symptoms during military service." This opinion does not comply with the prior remand instructions. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). Remand is required to obtain full compliance with the prior remand directives.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental health examination to assess the nature and etiology of his current psychiatric disability or disabilities. The claims file should be made available to, and reviewed by the VA examiner. Upon review of the file and after examining the Veteran, the examiner should provide responses to the following:
	
a) For each identified disability, please indicate whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in, or is otherwise related to his period of active duty. Please comment upon the Veteran's assertion that he abused alcohol in service to self-medicate his depressive symptoms.  Please note his report of a history of depression at separation.



2. Readjudicate the issue on appeal. If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




